Exhibit 10.11

AMENDED AND RESTATED

SUBSCRIPTION AGREEMENT

SUBSCRIPTION AGREEMENT (this “Agreement”) made as of this 11th day of December,
2007 for the benefit of United Refining Energy Corp., a Delaware corporation
(the “Company”), having its principal place of business at 823 Eleventh Avenue,
New York, New York 10019 by United Refining, Inc. (“Subscriber”).

WHEREAS, the Company and the Subscriber entered into a Subscription Agreement
(the “Original Subscription Agreement”) dated July 13, 2007 and as amended on
September 6, 2007 and November 30, 2007 pursuant to which the Subscriber agreed
to purchase Units of the Company;

WHEREAS, the parties intend this Agreement to modify, amend and supersede the
Original Subscription Agreement;

WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 15,600,000 warrants (the “Warrants”) of the Company
for a purchase price of $1.00 per Warrant. Each Warrant is exercisable to
purchase one share of Common Stock at an exercise price of $7.00 per share
during the period commencing on the later of: (i) one year from the date of the
prospectus relating to the Company’s IPO (as defined below) and (ii) the
completion of a Business Combination (as defined in Section 5 below) and
expiring on the fourth anniversary of the date of the prospectus relating to the
Company’s IPO (as defined below);

WHEREAS, Subscriber wishes to purchase the Warrants and the Company wishes to
accept such subscription.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Subscriber hereby
agree as follows

1. Agreement to Subscribe

1.1. Purchase and Issuance of the Warrants. Upon the terms and subject to the
conditions of this Agreement, Subscriber hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to the Subscriber, on the Closing
Date, the Warrants for an aggregate purchase price of $15,600,000 (the “Purchase
Price”).

1.2. Delivery of the Purchase Price. Upon execution of this Agreement, the
undersigned is hereby bound to fulfill its obligations hereunder and hereby
irrevocably commits to deliver into a trust account at a financial institution
to be chosen by the Company, maintained by Continental Stock Transfer & Trust
Company, acting as Trustee, on the date of Closing (as hereinafter defined), the
Purchase Price in immediately available funds by certified bank check, wire
transfer or such other form of payment as shall be acceptable to the Trustee, in
its sole and absolute discretion, at the Closing.

1.3. Closing. The closing (the “Closing”) of the Offering, shall take place at
the offices of the Company, immediately prior to the effective date of the
registration statement pursuant to which the Company proposes to register its
initial public offering (the “IPO”) of 45,000,000 units of Common Stock and
Warrants (the “Closing Date”).



--------------------------------------------------------------------------------

2. Representations and Warranties of the Subscriber

Subscriber represents and warrants to the Company that:

2.1. No Government Recommendation or Approval. Subscriber understands that no
United States federal or state agency has passed upon or made any recommendation
or endorsement of the Company or the Offering of the Warrants or the Common
Stock underlying the Warrants (the “Warrant Shares” and, collectively with the
Warrants, the “Securities”).

2.2. Regulation D Offering. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”) and acknowledges the
sale contemplated hereby is being made in reliance on a private placement
exemption to “Accredited Investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act or similar exemptions under state law.

2.3. Intent. Subscriber is purchasing the Warrants solely for investment
purposes, for the Subscriber’s own account and not for the account or benefit of
any U.S. Person, and not with a view towards the distribution thereof and
Subscriber has no present arrangement to sell the Securities to or through any
person or entity. Subscriber shall not engage in hedging transactions with
regard to the Warrants and the underlying securities unless in compliance with
the Securities Act.

2.4. Restrictions on Transfer. Subscriber acknowledges and understands the
Warrants are being offered in a transaction not involving a public offering in
the United States within the meaning of the Securities Act. The Securities have
not been registered under the Securities Act, and, if in the future the
Subscriber decides to offer, resell, pledge or otherwise transfer the
Securities, such Securities may be offered, resold, pledged or otherwise
transferred only (A) pursuant to an effective registration statement filed under
the Securities Act, (B) pursuant to an exemption from registration under Rule
144 promulgated under the Securities Act, if available, or (C) pursuant to any
other available exemption from the registration requirements of the Securities
Act, and in each case in accordance with any applicable securities laws of any
state or any other jurisdiction. Subscriber agrees that if any transfer of its
Securities or any interest therein is proposed to be made, as a condition
precedent to any such transfer, Subscriber may be required to deliver to the
Company an opinion of counsel satisfactory to the Company. Absent registration
or another available exemption from registration, the Subscriber agrees it will
not resell the Securities. Subscriber explicitly understands and acknowledges
the Securities and Exchange Commission (the “SEC”) has taken the position the
Subscriber would be considered a promoter under the Securities Act and that
promoters or affiliates of a blank check company and their transferees, both
before and after a business combination, would act as “underwriters” under the
Securities Act when reselling the securities of that blank check company.
Accordingly, Rule 144 promulgated under the Securities Act will not be available
to the Subscriber for the resale of the Securities despite technical compliance
with the requirements of Rule 144, in which event the resale transactions would
need to be made through a registered offering.

 

2



--------------------------------------------------------------------------------

2.5. Sophisticated Investor.

(i) Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.

(ii) Subscriber is aware that an investment in the Warrants is highly
speculative and subject to substantial risks because, among other things, none
of the Securities have been registered under the Securities Act and therefore
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available. Subscriber is able to bear the
economic risk of its investment in the Securities for an indefinite period of
time. Notwithstanding the foregoing, Subscriber further understands and
acknowledges the SEC has taken the position that the Subscriber is considered a
promoter under the Securities Act and that promoters or affiliates of a blank
check company and their transferees, both before and after a Business
Combination, would act as an “underwriter” under the Securities Act when
reselling the securities of that blank check company. Accordingly, Rule 144
promulgated under the Securities Act would not be available for the resale of
the Securities despite technical compliance with the requirements of Rule 144,
in which event the resale transactions would need to be made through a
registered offering.

2.6. Independent Investigation. Subscriber, in making the decision to purchase
the Warrants, has relied upon an independent investigation of the Company and
has not relied upon any information or representations made by any third parties
or upon any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Subscriber is familiar with
the business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from, the Company’s
officers and directors concerning the Company and the terms and conditions of
the offering of the Warrants and has had full access to such other information
concerning the Company as the Subscriber has requested. Subscriber confirms that
all documents that it has requested have been made available and that the
Subscriber has been supplied with all of the additional information concerning
this investment which Subscriber has requested.

2.7. Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally. The execution, delivery and performance of this Agreement by
Subscriber does not and will not conflict with, violate or cause a breach of any
agreement, contract or instrument to which Subscriber is a party.

2.8. No Legal Advice from Company. Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
the Subscriber’s own legal counsel and investment and tax advisors. Except for
any statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

3



--------------------------------------------------------------------------------

2.9. Reliance on Representations and Warranties. Subscriber understands the
Warrants are being offered and sold to Subscriber in reliance on exemptions from
the registration requirements under the Securities Act, and analogous provisions
in the laws and regulations of various states, and that the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth in this Agreement
in order to determine the applicability of such provisions.

2.10. No Advertisements. The undersigned is not subscribing for the Warrants as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.

2.11. Legend. Subscriber acknowledges and agrees the certificates evidencing the
Warrants and the Warrant Shares shall bear a restrictive legend (the “Legend”),
in form and substance as set forth in Section 4 hereof, prohibiting the offer,
sale, pledge or transfer of the securities, except (i) pursuant to an effective
registration statement covering these securities under the Securities Act or
(ii) pursuant to any other exemptions from the registration requirements under
the Securities Act and such laws which, in the opinion of counsel for this
Company, is available.

3. Representations and Warranties of the Company

The Company represents and warrants to Subscriber that:

3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company will have authority to issue is 150,000,000
shares of Common Stock and 1,000,000 shares of Preferred Stock. As of the date
hereof, the Company has 12,937,500 shares of Common Stock and no shares of
Preferred Stock issued and outstanding. All of the issued shares of capital
stock of the Company have been duly authorized, validly issued, and are fully
paid and non-assessable.

3.2. Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of
Delaware and has the requisite corporate power to own its properties and assets
and to carry on its business as now being conducted.

3.3. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Warrants and the underlying securities in accordance
with the terms hereof, (ii) the execution, delivery and performance of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required, and (iii) this Agreement constitutes valid and
binding obligations of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by equitable principles of general application and except
as enforcement of rights to indemnity and contribution may be limited by federal
and state securities laws or principles of public policy.

 

4



--------------------------------------------------------------------------------

3.4. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s Certificate of Incorporation or
Bylaws or (ii) conflict with, or constitute a default under any agreement,
indenture or instrument to which the Company is a party. Other than any SEC or
state securities filings which may be required to be made by the Company
subsequent to the Closing, and any registration statement which may be filed
pursuant thereto, the Company is not required under federal, state or local law,
rule or regulation to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or self-regulatory
entity in order for it to perform any of its obligations under this Agreement or
issue the Common Stock in accordance with the terms hereof.

4. Legends

4.1. Legend. The Company will issue the Warrants, and when issued, the Warrant
Shares, purchased by the Subscriber in the name of the Subscriber. The
Securities will bear the following Legend and appropriate “stop transfer”
instructions:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED IN A SECURITIES ESCROW AGREEMENT (THE “AGREEMENT”) AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM
OF THE ESCROW PERIOD (AS DEFINED IN THE AGREEMENT).”

4.2. Subscriber’s Compliance. Nothing in this Section 4 shall affect in any way
the Subscribers’ obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or
(ii) pursuant to an available exemption from the registration requirements of
the Securities Act.

5. Escrow. Upon consummation of the IPO, the holders of the Warrants shall enter
into a securities escrow agreement (the “Escrow Agreement”) with Continental
Stock Transfer & Trust Company, whereby the Warrants shall be held in escrow
until the earlier of (i) the day following consummation of a Business
Combination (as defined therein) or (ii) liquidation of the Company.

 

5



--------------------------------------------------------------------------------

6. Securities Laws Restrictions.

In addition to the restrictions contained in the Escrow Agreement, subscriber
agrees not to sell, transfer, pledge, hypothecate or otherwise dispose of all or
any part of the Securities unless, prior thereto (a) a registration statement on
the appropriate form under the Securities Act and applicable state securities
laws with respect to the Securities proposed to be transferred shall then be
effective or (b) the Company shall have received an opinion from counsel
reasonably satisfactory to the Company, that such registration is not required
because such transaction complies with the Securities Act and the rules
promulgated by the Securities and Exchange Commission thereunder and with all
applicable state securities laws.

7. Waiver of Liquidation Distributions.

In connection with the Securities purchased pursuant to this Agreement, and with
respect to any Common Stock purchased by Subscriber prior to the private
placement, Subscriber hereby waives any and all right, title, interest or claim
of any kind in or to any liquidating distributions by the Company in the event
of a liquidation of the Company upon the Company’s failure to timely complete a
Business Combination. For purposes of clarity, in the event Subscriber purchases
shares of Common Stock in the IPO or in the aftermarket, any additional shares
so purchased shall be eligible to receive any liquidating distributions by the
Company. In no event will a Subscriber have the right to exercise any Warrants
prior to the later of: (i) one year from the date of the prospectus relating to
the Company’s IPO and (ii) the consummation of a Business Combination.

8. Forfeiture of Warrants.

8.1. Failure to Consummate Business Combination. The Warrants shall be forfeited
to the Company in the event that the Company does not consummate a Business
Combination within 24 months from the consummation of the IPO.

8.2. Termination of Rights as holder; Escrow. If the Warrants are forfeited in
accordance with this Section 8, then after such time the Subscriber (or
successor in interest), shall no longer have any rights as a holder of such
Warrants, and the Company shall take such action as is appropriate to cancel
such Warrants. To effectuate the foregoing, all certificates representing the
Warrants shall be held in escrow as provided in Section 5 hereof. In addition,
Subscriber hereby irrevocably grants the Company a limited power of attorney for
the purpose of effectuating the foregoing.

9. Rescission Right Waiver and Indemnification.

9.1. Subscriber understands and acknowledges an exemption from the registration
requirements of the Securities Act requires there be no general solicitation of
purchasers of the Warrants. In this regard, if the IPO were deemed to be a
general solicitation with respect to the Warrants, the offer and sale of such
Warrants may not be exempt from registration and, if not, the Subscriber may
have a right to rescind its purchase of the Warrants. In order to facilitate the
completion of the Offering and in order to protect the Company, its stockholders
and the trust account from claims that may adversely affect the Company or the
interests of its stockholders, Subscriber hereby agrees to waive, to the maximum
extent permitted by applicable law, any claims, right to sue or rights in law or
arbitration, as the case may be, to seek rescission of its

 

6



--------------------------------------------------------------------------------

purchase of the Warrants. Subscriber acknowledges and agrees this waiver is
being made in order to induce the Company to sell the Warrants to the
Subscriber. Subscriber agrees the foregoing waiver of rescission rights shall
apply to any and all known or unknown actions, causes of action, suits, claims
or proceedings (collectively, “Claims”) and related losses, costs, penalties,
fees, liabilities and damages, whether compensatory, consequential or exemplary,
and expenses in connection therewith, including reasonable attorneys’ and expert
witness fees and disbursements and all other expenses reasonably incurred in
investigating, preparing or defending against any Claims, whether pending or
threatened, in connection with any present or future actual or asserted right to
rescind the purchase of the Warrants hereunder or relating to the purchase of
the Warrants and the transactions contemplated hereby.

9.2. Subscriber agrees not to seek recourse against the trust account for any
reason whatsoever in connection with its purchase of the Warrants or any Claim
that may arise now or in the future.

9.3. Subscriber acknowledges and agrees the stockholders of the Company and
Maxim Group, LLC are and shall be third-party beneficiaries of the foregoing
provisions of this Agreement.

9.4. Subscriber agrees that to the extent any waiver of rights under this
Section 9 is ineffective as a matter of law, Subscriber has offered such waiver
for the benefit of the Company as an equitable right that shall survive any
statutory disqualification or bar that applies to a legal right. Subscriber
acknowledges the receipt and sufficiency of consideration received from the
Company hereunder in this regard.

10. Terms of the Warrant

The Warrants are substantially identical to the warrants included in the units
offered in the IPO, except: (i) they will not have a claim to the funds held in
the trust account, (ii) they will be placed in escrow and not released before,
except in limited circumstances, until after the consummation of a Business
Combination, (iii) they are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after they are registered pursuant to a registration rights agreement to be
signed on or before the date of this prospectus, (iv) they will be
non-redeemable so long as they are held by the initial holder thereof (or any of
its permitted transferees), and (v) they are exercisable (a) on a “cashless”
basis if held by the initial holder thereof or its permitted assigns and (b) in
the absence of an effective registration statement covering the shares of common
stock underlying the warrants. In no event will the Company be required to net
cash settle the Warrant exercise.

11. Voting of Shares.

Subscriber agrees to vote the shares of Common Stock owned by it immediately
before this private placement in accordance with the majority of the shares of
Common Stock voted by the public stockholders. Subscriber further agrees to vote
the Common Stock acquired in the IPO or the aftermarket in favor of a Business
Combination that the Company negotiates and presents for approval to the
Company’s stockholders.

 

7



--------------------------------------------------------------------------------

12. Governing Law; Jurisdiction; Waiver of Jury Trial

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.

13. Assignment; Entire Agreement; Amendment

13.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by Subscriber to a person
agreeing to be bound by the terms hereof.

13.2. Entire Agreement. This Subscription Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter thereof
and merges and supersedes all prior discussions, agreements and understandings
of any and every nature among them.

13.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

13.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

14. Notices; Indemnity

14.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.

14.2 Indemnification. Each party shall indemnify the other against any loss,
cost or damages (including reasonable attorney’s fees and expenses) incurred as
a result of such party’s breach of any representation, warranty, covenant or
agreement in this Agreement.

 

8



--------------------------------------------------------------------------------

15. Counterparts

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

16. Survival; Severability

16.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing.

16.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

17. Headings.

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

This subscription is accepted by the Company on the 11th day of December, 2007.

 

United Refining Energy Corp By:  

/s/ John A. Catsimatidis

Name:   John A. Catsimatidis Title:  
Chairman of the Board and Chief Executive Officer United Refining, Inc By:  

/s/ John A. Catsimatidis

Name:   John A. Catsimatidis Title:   President and Treasurer

 

9